Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 1 of 7.

 

 

   

UNITED STATES DISTRICT-COURT -
SOUTHERN DISTRICT OF NEW YORK

 

MRAOSEPH MEWIN COCHRAN, shor,

No.
Write the fullname of each plaintiff. = ‘(To be filled out by Clerk’s Office}

 

‘COMPLAINT

-against- .
(Prisoner)

Ae STATE OF PHTLEDEDDEA Covers

Do you want a jur

-N= MY JURGE ON PHTLEDEVHT Ais ove
COURT NORRTSTTOown STATE.
HOSPITAL MENTAL HEALTH FoREWSTC -

Write the full name of each defendant: If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” In the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV. “

  
  

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed

with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16 ©
Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 2 of 7

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often bro ght under 42 U.S.C. § 1983 (against state, county, or municipal defendants) orina
action (against federal defendants).

   

lation of my federal constitutional rights

Loner Viola ON CF my = eguel4 unusea] punssiimentt

Il. PLAINTIFF INFORMATION 2 AMEND)
Each plaintiff must provide the following information. Attach additional pages if necessary. K Lely S “

WOsep)  M. CocHRaANn

First Name Middle Initial Last Name

NO 3 HAVE Jot!

State any other names (or different forms of your name) you have ever used, including any name.
you have used in previously fi iling a lawsult.

PITIEDELPA TET) C) - DeTENS TON CENTER

Prisoner ID # (if you have previously been in another agency’ s custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held)

Bellevue, HosPeTAL.)

Current Place of Detention

Fresy Ave, ar STREET

Institutional Address
ly

Aan : - { ~ f, - Rw « } 0 OR fe
MAnMeTTrAN New oe. NowYorK JOC} f-
County, City . State Zip Code

II. . PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

C) Pretrial detainee
C1 Civilly committed detainee

  
  

nvicted and sentenced prisoner . - : of
Other: g 13Q iri lian H OLD Dp ctci nee

Page 2
ae

Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct —
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to ms listed in the caption. Attach

additional pages as necessary.

Defendant 1: AL oat + re membser |

Defendant 2:

Defendant 3:

Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

CWE SDELEAT A
Count City” State —
° Dan cememer!

First Name Last Name Shield #

Zip Code

 

Current Job Title (or other identifying information)

 

Current Work ress
wet LApeL WTA

County, City State Zip Code

pont remem bec.

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address -
VULLADELPALA :

County, City ' State

A Dont ceme. m Lev

First Name Last Name Shield #

Zip Code

 

Current Job Title (or other identifying information)

 

Current Work Address ,
PHtlLaDeELPHTA |

County, City . State Zip Code

Page 3
Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 4 of 7

' STATEMENT OF CLAIM —

- Placels) of occurrence: NoR&rs TIEWwWN ME NTAL HEAWH STE.
— HOSPT TAL FORENSTC, FRA. ye center.

Date(s) of on occurrence: Janu CTy/ _ oO TL, 4 oO Ol] —

FACTS:

State here. briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary. STO Lo
ANSTDE OF PA. AND Dust obs NE BA:

TE PA. CoueT System ieagally Exod me
Gurcy of BuRGlAry tN Re E£e@ST DE OREE,
AND THAN THE SUDGE Ane Ihe SETE-DoC
fogs LTE AND Saip = was cenazy / Levent
-ly unfit to peoceed in PAL Cour SvS

So We) sen-+ me to a Mente EAL
fORENSLO® faclclary CALLED" NORRISTOWN

 

 

 

 

 

 

 

 

 

Orme Hospepralc/mentca! ae LSS

out Sape of VEE LASELPLEE zi

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 5 of 7

oo AT they Kept mein thet mente |

rec J foeensrc Hosprml Fae sera |
Jd 6-mMonths aad Cauple ak Lgeles
Ahern cher Lact The SIUBGE- cc Led J cine)
5 gd the charges egqinst You cre DRaP
JOU can Ga Bac ]}< FY New Yorl< orTy/
So fan OU See Wheal Tt mean, = an
and was pever Guilty LE AA AO Builty!

oes ee oe

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

NO EN po Rr ekowct Fae. ernedt onal —

 

 

Y)
BL

 

 

 

—6gnd me pia! Repressed /SUsecr be A

Mendaczce SU

 

 

 

VI. RELIEF
State briefly what money damages or other relief you want the court to order. |

Tiweant & millon Dellars, [AE Ma X
LE sy 2S mare than 3, rh, lan aa] lars
Well then Give me mare el :

FD onk You ousGe |
OMLC

 

 

:. Paged
 

Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Page 6 of 7

VIL ‘ PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after.a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11. *

I understand that if I file three or more cases while I am a prisoner that are dismissed as .
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status ine

future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action, -
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be ;
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my.
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my

case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

AUGUST 16,908) = Soseoh 2, Cochsiad\

 

 

 

 

Dated Plaintiff's Signature
OoSerh Ms Coc HR AN |

First Name - ; , Middle initial Last Name on

He) weVvuUe HOSPITAL a

 

Prison Address

MANHATTAN NY. Cs NeYNY 100616

County, City State Zip Code

: . ‘ on —
Date on which Lam delivering this complaint.to prison authorities for mailing: DB | 6 a |

Page 6
 

 

 

Beis! WNOMIGGY
_ ¥Cd GaNuAlsc>

 

       

“vase

T 90; 85 Od

ge 7of7

STOE bbEh O000 OShe o2oe
oP oe
ar

Tilt 4S wa

892439 59370 NS
ere ROK MON JO LOTuisTa NISPLNOS

ol.

| Oo = ,
co lynoD LoTarsxd SSLULS GAaLINy\ ‘Y
2!

 

 

SLOOL AN 404 MON
Jess ULZZ B ENusAY ISJI4

      

— STOE GLE OOOO oshe oeoe

pene eect | rd SOH ONASTPO | STAlvaH

Phe

jot an oa want

Steg CNAHIOD Wale! ASSOC BW

Case 1:21-cv-07354-UA Document 2 Filed 09/01/21 Pa
